      Case: 1:20-cv-02731-JPC Doc #: 15 Filed: 04/15/21 1 of 3. PageID #: 228




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



  ROBERTA LINDENBAUM, individually                   Case No.: 1:20-cv-2731-JPC
  and on behalf of all others similarly situated,

                 Plaintiff,                          Judge J. Philip Calabrese

          v.
                                                     STIPULATION OF DISMISSAL
  DIRECT ENERGY SERVICES LLC, a                      PURSUANT TO
  Delaware limited liability company, and            FED. R. CIV. P. 41(a)(1)(A)(ii)
  JOHN DOE CORPORATIONS 1-10,

                 Defendants.




       PLAINTIFF, Roberta Lindenbaum, and the DEFENDANT, Direct Energy Services, LLC,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate and agree to the dismissal with

prejudice of PLAINTIFF Roberta Lindenbaum’s claims against DEFENDANT Direct Energy

Services, LLC. Each Party shall bear their own respective costs and attorneys’ fees. This

Stipulation for Dismissal disposes of the entire action.

Dated: April 15, 2021                               Respectfully submitted,

 /s/ Adam T. Savett                                          /s/ Ashley L. Oliker
 Adam T. Savett                                     Ashley L. Oliker (0085628)
 SAVETT LAW OFFICES LLC                             FROST BROWN TODD LLC
 2764 Carole Lane                                   10 W. Broad Street, Suite 2300
 Allentown, Pennsylvania 18104                      Columbus, Ohio 43215
 Tel: (610) 621-4550                                Tel: (614) 559-7227
 Fax: (610) 978-2970                                Fax: (614) 464 1737
 Email: adam@savettlaw.com                          Email: aoliker@fbtlaw.com

 Attorneys for Plaintiff Roberta Lindenbaum
                                                    Michael D. Matthews, Jr.*
                                                    Texas Bar No. 24051009
Case: 1:20-cv-02731-JPC Doc #: 15 Filed: 04/15/21 2 of 3. PageID #: 229




                                      William B. Thomas*
                                      Texas Bar No. 24083965
                                      MCDOWELL HETHERINGTON LLP
                                      1001 Fannin Street, Suite 2700
                                      Houston, Texas 77002
                                      Tel: (713) 337-5580
                                      Fax: (713) 337-8850
                                      Email: matt.matthews@emhllp.com
                                      Email: william.thomas@emhllp.com

                                      * Pro Hac Vice

                                      Attorneys for Defendant Direct Energy
                                      Services, LLC




                                  2
      Case: 1:20-cv-02731-JPC Doc #: 15 Filed: 04/15/21 3 of 3. PageID #: 230




                                 CERTIFICATE OF SERVICE

               This is to certify that the foregoing Stipulation of Dismissal Pursuant to Fed. R.

Civ. P. 41(a) was filed electronically on April 15, 2021, in accordance with the Court’s Electronic

Filing Guidelines. Notice of this filing will be sent to all properly registered parties by operation

of the Court’s electronic case filing system.



                                                  /s/ Adam T. Savett
                                                  Adam T. Savett

                                                  Attorney for Plaintiff




                                                 3
